
	

115 S3156 IS: Airline Consumer Protection Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3156
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To protect airline consumers in the case of cancelled flights.
	
	
		1.Short title
 This Act may be cited as the Airline Consumer Protection Act of 2018.
 2.Protecting airline consumers in the case of cancelled flightsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to—
 (1)ensure that the purchase of an airline ticket by a passenger does guarantee transportation of the passenger to the advertised destination (excluding reasons that an air carrier may prohibit a passenger from flying that are established by the Federal Aviation Administration or any other Federal agency); and
 (2)in the case that a covered air carrier cancels a flight, provide each passenger with alternative transportation to the advertised destination at no additional expense to the passenger in a reasonable and timely manner.
			
